IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL TRACY MCLAUGHLIN,                                No. 84786
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                                                                                  i< •


                                                                                         ILE
                     IN AND FOR THE COUNTY OF
                     CLARK,                                                        UN 2 4 2022
                     Respondent,                                                            A. BROWN
                                                                                          UPRENE
                       and                                                   BY
                                                                                   DE       aEw
                     THE STATE OF NEVADA,
                     Real Party in Interest.


                                            ORDER DENYING PETITION


                                 This original pro se petition for a writ of mandamus, or
                     prohibition, seeks a writ directing the district court to vacate petitioner's
                     sentence and hold a new sentencing hearing, due to alleged errors in
                     petitioner's judgment of conviction.
                                 The decision to entertain a petition for extraordinary writ relief
                     lies within the discretion of this court. Smith v. Eighth Judicial Dist. Court,
                     107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ
                     relief is an extraordinary remedy and that this court has sole discretion in
                     determining whether to entertain a writ petition). It is petitioner's burden
                     to demonstrate that extraordinary relief is warranted.              Pan v. Eighth
                     Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                 Problematically, petitioner has not provided this court with
                     exhibits or other documentation that would support his claims for relief.
                     See NRAP 21(a)(4) (providing the petitioner shall submit an appendix
SUPREME COURT
        OF
     NEVADA


(0) 1947A    agOr.                                                                             2,0°Vf
                    containing all documents "essential to understand the matters set forth in
                    the petition). Accordingly, we
                               ORDER the petition DENIED.


                                                                                  ,C.J.
                                                      Parraguirre


                                                                                     J.
                                                      Hardesty


                                                                                     J.
                                                      Stiglich

                    cc:   Michael Tracy McLaughlin
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(01 I )47A    ASP
                                                        2